Thayee, J.,
(orally.) The bill in this case was filed September 80, 188,9, the day before, the patent in suit expired; it having been issued , (October 1,1872. The bill made ho case for an injunction pendente lite, as 'the patent would expire on the day after it was filed; nor was one applied for. It was obviously filed to obtain a decree for damages and profits' only. The demurrer must be sustained, following the rule announced in Root v. Railway Co., 105 U. S. 189, that equity only takes "jurisdiction of suits for infringement when the bill shows that complainant is or may be entitled to an injunction, of some other special form of equitable relief. In the case at bar it is apparent that complainant was not entitled, 'when the complaint was filed, to any species of equitable relief. Its remedy was solely at law. Judge Blodgett has adopted the same view in the case of American C. Ry. Co. v. Chicago C. Ry. Co., 41 Fed. Rep. 522, and this court had occasion to consider and decide a kindred question in Washburn, etc., Manuf'g Co. v. Freeman Wire Co., Id. 410.
The demurrer is sustained, and the bill dismissed.